Citation Nr: 1341792	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to July 1969 and from July 1969 to July 1975.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, in part, denied entitlement to service connection for right knee arthritis.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a right knee disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran underwent a VA examination in February 2010 in which the VA examiner noted that the Veteran had a diagnosis of degenerative joint disease of the right knee.  The examiner indicated that the Veteran reported that the onset of his current symptoms occurred within the last 2 months.  The Veteran also had no known injury in the military but was seen for some swelling in his right knee during his service.  However, the Veteran's discharge examination indicated normal lower extremities with no diagnosis of a chronic condition.  Based on the fact that the Veteran's symptoms seemed to be more recent with a 2 month duration and that he had a normal discharge examination with no known injury, the examiner concluded that it was less likely than not that the Veteran's right knee arthritis was related to his military service.

The Board finds that this examination report is inadequate.  While the February 2010 VA examiner concluded that it was less likely than not that the Veteran's current right knee disability was related to his service, this opinion appears to be based upon the absence of a diagnosed right knee disorder upon the Veteran's separation examination and the Veteran's reports that the onset of his current symptoms occurred within the last 2 months.  Additionally, while the examiner noted that the Veteran was seen for some swelling in his right knee during service, the examiner did not address the Veteran's service treatment records which reflect multiple entries regarding right knee symptoms.  

The Board notes that a February 1970 note reported daily right knee effusion since January 1970.  A March 1970 service treatment report noted a right knee injury that resulted in the Veteran being put on profile with an assessment of possible internal derangement, probably loose bodies.  A February 1971 note showed continued effusion, with intact ligaments.  Finally, in July 1971, the right knee symptoms were shown to be consistent with chondromalacia patella, right knee.

In this case, the examiner's opinion was based solely on the negative separation examination and the Veteran's reported onset of symptoms, but did not take into account the multiple treatment reports for the Veteran's right knee disability in service.  

Accordingly, the Board finds that an addendum opinion must be obtained to determine the etiology of the Veteran's current right knee condition, specifically taking into account all of the evidence of record including the Veteran's service treatment records which indicate that he was seen on multiple occasions for his right knee.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a right knee disability, and that further medical opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that the physician who conducted the February 2010 VA examination should be requested to submit an addendum opinion specifically discussing the Veteran's in-service right knee complaints and treatment in determining whether or not the Veteran's current right knee disability is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the same examiner who conducted the February 2010 VA examination, if possible, to review the claims folder and determine whether the Veteran's right knee disability is related to the Veteran's service.  If the February 2010 examiner is unavailable, the file should be referred to another similarly qualified medical professional. 

The physician should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's right knee arthritis disability is related to or had its onset in service.  The examiner should specifically address the Veteran's service treatment records which demonstrate multiple entries concerning complaints and treatment for the Veteran's right knee.

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewed, including service treatment records and post-service private treatment records.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


